UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7099



PETE SMITH,

                                                Plaintiff - Appellant,

         versus

GREENSBORO CHIEF OF     POLICE,    DAUGHTRY;    S.
LANGHOLE, Officer,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-96-459-2)


Submitted:    September 20, 1996          Decided:   Occtober 2, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Pete Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's order and dismissing without prejudice Appel-

lant's 42 U.S.C. § 1983 (1994) complaint. The district court's

dismissal without prejudice is not appealable at this time, given

the fact that Appellant could save his complaint through amendment.
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064
(4th Cir. 1993). This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.
54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2